This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.
Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martz (US 2006/0230505).
With respect to claim 1, Martz discloses a disposable absorbent article having a longitudinal axis and a lateral axis perpendicular to the longitudinal axis as shown below in the image taken from Fig. 1 of Martz:
[AltContent: textbox (end edge)][AltContent: textbox (end edge)][AltContent: ][AltContent: ][AltContent: textbox (second longitudinal curved wing)][AltContent: textbox (first longitudinal curved wing)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    462
    363
    media_image1.png
    Greyscale

The disposable absorbant article farther compressing a chasis (layers 10-11 as shown in Fig. 3 of Martz) having first and second longitudinal curved wings extends generally parallel to the longitudinal axis (as indicated above), a pair of end edges joining the first and second longitudinal side edges (as indicated above).
With respect to claim 2, Martz discloses that the average pad is less than 2mm (“the total thickness is less than 1 mm,” Martz, paragraph [0023]) with an adhesive strip 2 that runs along the side of the pad on both sides (Martz, paragraph [0021]; Fig. 1). 
With respect to claim 3, layer 10 is an absorbent layer (including the center of layer 10) to absorb any stains (Martz, paragraph [0023]). 

With respect to claim 4, Martz discloses the curved wings as mentioned above with respect to claim 1. 
With respect to claim 5, Martz disclose the claimed  disposable absorbent article as mentioned above with respect to claim 1. 
	
	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Applicant has an extraneous period in the middle of the claim. According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period (i.e., each claim is to be written as a single sentence). Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the patents cited in this Office action to get an idea of how claims should be written.
Also, in claim 1, line 2, “chasis” appears to be a typographical error in the spelling of          --chassis--. 	
Additionally, in claim 1, line 2, it appears that “absorbant” is a typographical error in the spelling of --absorbent--. 
In claim 1, line 4, “the first and second longitudinal side edges” has no antecedent basis in the claims. Previously Applicant referred to “first and second longitudinal curved wings.” This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus, if a structure such as “a first longitudinal side” exists in the claim, Applicant must first recite in the claims that there is “a first longitudinal side ” before referring to “the longitudinal side ” or “said longitudinal side.” 	
In claim 2, line 1, “aticle” appears to be a typographical error of the word --article--. 
In claim 2, line 2, “the pad” has no antecedent basis in the claims. Applicant has not previously recited a pad. 
In claim 3, line 1, “the pad” has no antecedent basis in the claims. Applicant has not previously recited a pad.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, Applicant uses the phrase, the disposable absorbant article farther compressing.” This language is unclear. Perhaps applicant intended to recite, --further comprising?-- 
In claim 2, Applicant recites “the average pad is less than 2mm.” This is unclear because Applicant has not previously recited a pad and it appears that Applicant intends to mean that the average --thickness-- of the pad is less than 2mm. This is how the claim will be interpreted. 
In claim 4, Applicant recites that “the disposable absorbent article . . .has the curved wings.” However, this has already been recited in claim 1, thus it is not clear how claim 4 is further limiting claim 1. 
In claim 5, Applicant simply recites “the disposable absorbent article of claim 1,” thus it is not clear how this is further limiting claim 1. Additionally, Applicant includes “Figure 1 B side View” after claim 5. It is not clear if this intended to be part of the claim or not. Regardless, it is no appropriate to mention the drawings in the claims. Reference to a drawing in a claim is considered indefinite and fails to particularly point out and distinctly claim what applicant regards as his invention because it improperly makes reference to the specification and/or drawings for the purpose of defining claim elements. MPEP 2173.05(s) states that, “claims are to be complete in themselves.” 
	This has been established in, Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Int. 1993), states that:
Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances; thus, claims in utility applications that define invention entirely by reference to specification and/or drawings, known as “omnibus” or “formal” claims, are properly rejected under 35 USC 112, paragraph 2, as failing to particularly point out and distinctly claim invention.

Ex parte Fressola continues with, “The written description and the claims are separate statutory requirements,” and refers to 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Ex
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
parte
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Holt, 1884 Dec. Comm'r Pat. 43, 62-63 (Comm'r Pat. 1884) which states:
The aim, end, and purpose of the specification , under the present statute, is to describe the invention sought to be covered by the patent, and the manner of making, constructing, and using the same. The aim, the end, the purpose of the claim is to point out particularly and distinctly define the invention to be secured to the individual. The claim is the measure of the patent, and the day has passed when the courts will search the specification for information which it is the very office of the claim to impart. [Emphasis in original.]

	Applicant may overcome this rejection by removing any reference to the specification or drawings in the claim, and, instead, defining all claim elements within the claim itself. 
	








	Specification
The disclosure is objected to because of the following informalities:
The specification does not include a brief description of each Figure in the drawings.   Where there are drawings, you must include a listing of all figures by number (e.g., Figure 1A) and with corresponding statements explaining what each figure depicts.
Appropriate correction is required.

Drawings
Color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Such a petition must explain why the color drawings are necessary (i.e. why the invention cannot be shown in typical black and white drawings). Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected because Figs. do not have satisfactory reproduction characteristics.  
a) 37 CFR 1.84(e) requires that the drawings be free from erasures, alterations, overwritings and interlineations. Fig. 1 has visible erasures. 
b) 37 CFR 1.84(u)(1) requires that each view in the drawings must be numbered in consecutive Arabic numerals starting with 1. Fig. 1 appears to include two separate views, a plan view and a perspective view. These views should be separately labeled with consecutive Arabic numerals. 
c) 37 CFR 1.84 (g) requires that the sheets must not contain frames around the sight (i.e., the usable surface). Thus, the rectangle drawn around the Figures should be removed. 
d) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, 4, and 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizutani et al. (US 2004/0158221) and Beal et al. (US 5,429,630) are cited to show other examples of a disposable absorbent article with curved wings and adhesive strips that are lees than 2 mm in thickness. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 31, 2022